PER CURIAM.
This is an appeal from an order denying appellant, Bill Colon’s, motion for new trial or rehearing. We must dismiss the appeal as untimely because the notice of appeal was not filed within thirty days of an ap-pealable order. See Fla.R.App.P. 9.130(b). Colon’s motion for new trial or rehearing was untimely under Florida Rule of Civil Procedure 1.530(b). As a result the order denying the motion for new trial or rehear*595ing is not an appealable order. Fla. R.App. P. 9.020(h).
APPEAL DISMISSED.
AFFIRMED.
FARMER, STEVENSON and HAZOURI, JJ., concur.